BARRY L. JOHNSTON, as trustee for BARRY L. JOHNSTON REVOCABLE TRUST u/a 9/4/91, Appellant,
v.
ANCHOR YACHT SALES OF FLORIDA, INC., HAMPTON YACHT BUILDING CO. LTD. a/k/a SHANGHAI BAO DAO PLEASURE BOAT CO. LTD., HAMPTON YACHT INTERNATIONAL CORPORATION, and HAMPTON YACHTS INTERNATIONAL CORPORATION, Appellees.
No. 4D09-2758
District Court of Appeal of Florida, Fourth District.
August 11, 2010.
John S. Yudin and Joanne Foster of Guy Yudin & Foster, LLP., Stuart, for appellant.
W. George Allen of the Law Offices of W. George Allen, Fort Lauderdale, for appellees.
PER CURIAM
Affirmed.
GROSS, C.J., CIKLIN, J., and KEYSER, JANIS, Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.